        Case 1:20-cv-02405-EGS Document 180 Filed 04/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                Plaintiffs,

        v.
                                                      Civil Case No. 1:20-cv-02405-EGS
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                               Defendants.



                PLAINTIFFS’ MOTION FOR LEAVE TO FILE
        SUPPLEMENTAL DECLARATIONS IN SUPPORT OF THEIR SECOND
                MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Local Rule 65.1(c), Plaintiffs move for leave to file three supplemental

declarations attached hereto and submitted contemporaneously with Plaintiffs’ reply in support

of their second motion for preliminary injunction. See Ex. 1, Misner Suppl. Decl.; Ex. 2, Ewing

Suppl. Decl.; Ex. 3, Hopkins Suppl. Decl. Plaintiffs have conferred with Defendants, and

Defendants oppose Plaintiffs’ Motion.

       Defendants assert that the Individual Plaintiffs lack standing because they may utilize

alternative forms of voting, such as drop boxes. See Defs.’ Opp’n to Pls.’ Second Mot. for

Prelim. Inj., ECF No. 177, at 23–24. But Defendants’ assumptions are contrary to the facts at

hand. For example:

   x   Plaintiff Ashley Misner’s supplemental declaration explains why she is unable to use a

       drop box to vote in the upcoming Pennsylvania elections. See Ex. 1, Misner Suppl. Decl.




                                                1
         Case 1:20-cv-02405-EGS Document 180 Filed 04/16/21 Page 2 of 2




   x   Plaintiff Kelley Ewing Jr.’s supplemental declaration explains why his medical

       conditions and physical distance from the closest drop box compel him to use the USPS

       mailbox located within his senior living facility. See Ex. 2, Ewing Suppl. Decl.

   x   Plaintiff LaDonna Hopkins’s supplemental declaration explains that she will be sending

       her ballot by postal mail, and not by drop box, because she will be traveling out of state

       during the election. See Ex. 3, Hopkins Suppl. Decl.

       Thus, Plaintiffs’ supplemental declarations—which respond directly to Defendants’

errant assertions in their opposition brief—are well within the scope of evidence properly

considered on reply. See Discepolo v. U.S. Dep’t of Just., No. 16-CV-2351 (DLF/GMH), 2018

WL 6624360, at *6 (D.D.C. Nov. 15, 2018) (“‘Reply affidavits are . . . proper when presented in

response to new information put forth in the opposing party’s response brief.’”) (quoting Nelson-

Ricks Cheese Co., Inc. v. Lakeview Cheese Co., LLC, No. 4:16-CV-00427, 2018 WL 1460970, at

*3 (D. Idaho Mar. 23, 2018)). Accordingly, Plaintiffs respectfully request that the Court grant

their request for leave to file the attached supplemental declarations.


Date: April 16, 2021                               Respectfully submitted,


                                                      /s Shankar Duraiswamy
 Robert D. Fram                                       Shankar Duraiswamy
 COVINGTON & BURLING LLP                              Daniel Auten
 Salesforce Tower                                     L. Brady Bender
 415 Mission Street, Suite 5400                       Sarah Suwanda
 San Francisco, CA 94105-2533                         COVINGTON & BURLING LLP
 (415) 591-6000                                       One CityCenter
 rfram@cov.com                                        850 Tenth Street, NW
                                                      Washington, DC 20001-4956
                                                      (202) 662-6000
                                                      sduraiswamy@cov.com
                                                      dauten@cov.com
                                                      bbender@cov.com
                                                      ssuwanda@cov.com

                                                  2
